                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 1 of 18


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10
                                                 UNITED STATES DISTRICT COURT
               11
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               12

               13                                          SAN JOSE DIVISION

               14
                       NATIONAL URBAN LEAGUE, et al.,                CASE NO. 5:20-cv-05799-LHK
               15
                                                      Plaintiffs,    JOINT DISCOVERY STATUS
               16                    v.                              REPORT
               17
                       WILBUR L. ROSS, JR., et al.,
               18
                                                      Defendants.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                               JOINT DISCOVERY STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 2 of 18


                   1
                              Pursuant to the Court’s Order on December 18, 2020 (Dkt. 396), the parties to this action,
                   2
                       by their respective counsel, respectfully submit the following Joint Discovery Status Report.
                   3
                       I.     BACKGROUND
                   4
                              On December 13, 2020, the Court entered an Amended Order (“December 13 Amended
                   5
                       Order”) (Dkt. 380), clarifying the Court’s December 10, 2020 Order to Compel (Dkt. 372),
                   6
                       which granted Plaintiffs’ motion to compel. Among other things, the December 13 Amended
                   7
                       Order required Defendants to produce all summary report data responsive to Plaintiffs’
                   8
                       sufficient-to-show requests regarding data collection processes, metrics, issues, and improprieties
                   9
                       on December 14, 2020; to provide a 30(b)(6) witness on the limited topics of Defendants’
               10
                       retention, organization, collection, review, and production of documents and data, as well as the
               11
                       search functionalities and capabilities of Defendants’ various databases; and to produce, on a
               12
                       rolling basis from December 14 through December 21, documents sufficient to show the
               13
                       Bureau’s current data-processing plans, procedures, and schedule, and documents responsive to
               14
                       the November 19, 2020 letter from the House Committee on Oversight and Reform to Secretary
               15
                       Wilbur L. Ross. Dkt. 380 at 6, 9. The December 13 Amended Order also ordered the parties to
               16
                       file a joint statement proposing an expedited schedule to produce a privilege log and to brief
               17
                       privilege disputes. Id. at 9.
               18
                              Pursuant to the Court’s December 13 Amended Order, the parties filed a Joint Statement
               19
                       re: Privilege Log and Disputes (Dkt. 382), and the Magistrate Judge Panel subsequently entered
               20
                       an Order on Further Procedures for In Camera Review of Documents and Privilege Logs
               21
                       (“Magistrate Judge Panel Order”) (Dkt. 383). The Magistrate Judge Panel further ordered the
               22
                       following privilege review schedule:
               23                     For the December 14 privilege log, Plaintiffs must provide a list of
                                      challenged entries by December 16 at 3:00 p.m.; counsel must
               24                     confer regarding any privilege disputes by December 16 at 7:00
                                      p.m.; and the parties must file simultaneous briefs and any
               25                     supporting declarations on the privilege issues by December 17 at
                                      noon. Plaintiffs must designate their highest-priority objections in
               26                     their brief and provide a proposed order that tracks the challenged
                                      privilege entries. Defendants must lodge the privileged documents
               27                     with the undersigned Magistrate Judges and file the log (as revised
                                      to reflect any changes from the meet and confer process) by
               28                     December 17 at noon.
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       1                  JOINT DISCOVERY STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 3 of 18


                   1                    By December 21 at 7:00 p.m., Defendants must produce a second
                                        privilege log including any additional documents that have been
                   2                    withheld as privileged up to the time of the final production. For
                                        the December 21 log, Plaintiffs must provide a list of challenged
                   3                    entries by December 22 at 3:00 p.m.; counsel must confer
                                        regarding any privilege disputes by December 22 at 7:00 p.m.; and
                   4                    the parties must file simultaneous briefs and any supporting
                                        declarations on the privilege issues by December 23 at noon.
                   5                    Plaintiffs must designate their highest-priority objections in their
                                        brief and provide a proposed order that tracks the challenged
                   6                    privilege entries. Defendants must log the privileged documents
                                        with the undersigned Magistrate Judges and file the log (as revised
                   7                    to reflect any changes from the meet and confer process) by
                                        December 23 at noon.
                   8
                       Id. at 2.1 The Magistrate Judge Panel also outlined the process for in camera review and post-
                   9
                       privilege order document production. Id. at 2-3.
               10
                                Because Defendants did not provide a privilege log on December 14, on December 17,
               11
                       Plaintiffs filed a Statement re: Privilege Logs (Dkt. 389) describing the situation and proposing a
               12
                       modified privilege log schedule requiring Defendants to provide a privilege log on December 17
               13
                       so that two rounds of challenges to Defendants’ privilege claims as contemplated by the
               14
                       Magistrate Judge Panel Order could still occur. Defendants filed a Response (Dkt. 390),
               15
                       explaining that there were no documents withheld from their December 14 production, and that
               16
                       there were not in a position to provide a log on December 17 with a significant number of
               17
                       documents.
               18
                                In light of the parties’ filings regarding privilege logs, the Magistrate Judge Panel ordered
               19
                       Defendants to show cause in writing “why they should not be found to have waived all privileges
               20
                       in connection with the documents responsive to Plaintiffs’ pending document requests and those
               21
                       ordered produced by Judge Koh in ECF 372 and 380.” Dkt. 392 at 2. Pursuant to the order to
               22
                       show cause, Defendants and Plaintiffs both filed responses. Dkts. 398, 400. The Magistrate
               23
                       Judge Panel has not issued any further order on the issue.
               24
                       II.      DOCUMENT PRODUCTIONS
               25
                                On the evening of Monday, December 14, 2020, Defendants made a production of 63,423
               26
                       documents, which Plaintiffs were able to load on December 15, 2020 after Defendants provided
               27

               28
                       1
                           All times referenced in PT.
                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         2                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 4 of 18


                   1
                       an updated load file at approximately 11:40 a.m. PT on December 15, 2020. Because the parties’
                   2
                       Joint Statement re: Privilege Log and Disputes (Dkt. 382) indicated that Defendants would not
                   3
                       be making productions every day, the Magistrate Judge Panel Order ordered daily rolling
                   4
                       productions.
                   5
                              On December 16, 2020, Defendants made another production of 4,000 documents. On
                   6
                       December 17, 2020, Defendants made another production of 4,000 documents. On December
                   7
                       18, 2020, Defendants made another production of 4,052 documents. On December 19, 2020,
                   8
                       Defendants made another production of 3,998 documents. On December 20, 2020, Defendants
                   9
                       made another production of 3,913 documents. On December 21, 2020, Defendants made another
               10
                       production of 5,022 documents. Since December 1, 2020, Defendants have produced 89,228
               11
                       documents.
               12
                              A.      Missing Key Documents
               13
                              Plaintiffs’ Position
               14
                              On December 14, 2020, Plaintiffs sent Defendants a letter regarding issues with
               15
                       Defendants’ document production to date. Plaintiffs’ letter detailed each Request for Production
               16
                       (“RFP”), and requested that the parties meet and confer on December 15 regarding Defendants’
               17
                       ongoing document production. Plaintiffs followed up with Defendants by email on December
               18
                       15, again requesting a meet and confer, again on December 16, and again on December 17.
               19
                       Defendants responded via email to some, but not all, of Plaintiffs’ requests, and provided limited
               20
                       information on specific requested documents. To date, the parties have not had a detailed meet
               21
                       and confer on these issues (which cover the scope and specifics of Defendants’ productions to
               22
                       date, including where particular responsive materials are and whether all RFPs have been at least
               23
                       partially responded to).
               24
                              While Plaintiffs are still reviewing Defendants’ document productions, thus far Plaintiffs
               25
                       believe Defendants’ productions remain woefully deficient. While Defendants represented that
               26
                       the Census Integration Group (“CIG”) documents would provide information responsive to
               27
                       Plaintiffs sufficient-to-show requests, see, e.g., Dkt. 371 at 3, those materials do not provide the
               28

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        3                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 5 of 18


                   1
                       detail nor granularity that Plaintiffs seek. For example, Plaintiffs’ RFP No. 4 seeks percentages
                   2
                       of enumeration methods during NRFU at the national, state, county, and census tract levels. But
                   3
                       Plaintiffs are not aware of any CIG presentations providing such a full set of information. As the
                   4
                       Court-ordered 30(b)(6) depositions showed, the Census Bureau has access to the information
                   5
                       Plaintiffs seek in their databases. But once again, Defendants forced Plaintiffs to wait through
                   6
                       their lengthy Title 13 review process, only to provide redacted versions of documents that mostly
                   7
                       contained only summary information and not the information Plaintiffs seek by way of their
                   8
                       RFPs. Defendants were surely aware that the CIG presentations did not contain information
                   9
                       sufficient to show the specific information sought by Plaintiffs’ RFPs, despite Defendants’
               10
                       representations to Plaintiffs in meet and confers. The Bureau’s 30(b)(6) deponent plainly
               11
                       testified that various data that Plaintiffs seek are readily available from the Bureau’s
               12
                       databases. See, e.g., Dec. 17, 2020 Adams Depo. Tr. (rough) at 41:7-43:4, 76:16-78:12, 101:17-
               13
                       102:3. Contrary to Defendants’ assertions below, an interrogatory is not necessary for
               14
                       Defendants to pull responsive data from their databases. See, e.g., Apple Inc. v. Samsung Elecs.
               15
                       Co., No. 12-CV-0630-LHK (PSG), 2013 WL 4426512, at *3 (N.D. Cal. Aug. 14, 2013) (“Courts
               16
                       regularly require parties to produce reports from dynamic databases ….”); Gonzales v. Google,
               17
                       Inc., 234 F.R.D. 674, 683 (N.D. Cal. 2006) (denying third party Google’s motion to quash
               18
                       government subpoena which required production of information from databases, despite the need
               19
                       for Google to create “new code to format and extra query and URL data from many computer
               20
                       banks”). Defendants should have already been querying these databases for information
               21
                       responsive to Plaintiffs’ RFPs from the get go, rather than forcing Plaintiffs to seek a 30(b)(6)
               22
                       deposition to determine that such information exists in the Bureau’s databases.
               23
                              Moreover, Defendants have failed to provide, to date, the most recent Title 13 “protocol”
               24
                       document that was put in place to guide, ostensibly, the Title 13 review and production in this
               25
                       very case. According to the declaration of Bureau Chief Scientist John Abowd, that document
               26
                       was apparently created on December 7—which itself tells you how long Defendants waited
               27
                       before even starting any review of materials that would be produced pursuant to Plaintiffs’
               28

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        4                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 6 of 18


                   1
                       November 17, 2020 RFPs—and is critical to assessing whether Defendants are making
                   2
                       aggressive and unjustified Title 13 withholdings and redactions. But it has not been produced.
                   3
                                Plaintiffs have raised these issues with Defendants and hope to resolve them quickly, but
                   4
                       at this point are not certain if Defendants will ever timely produce the critical materials
                   5
                       requested. As a result—and particularly given Defendants’ remarkable position set forth below
                   6
                       that Defendants’ ongoing defiance of Court orders in this case and discovery failings are
                   7
                       somehow all Plaintiffs’ fault—Plaintiffs expect they will have to very shortly seek alternative
                   8
                       means of obtaining this information—including an inspection demand for Plaintiffs’ experts to
                   9
                       obtain direct access to inspect the core data itself, via Defendants’ relevant databases and
               10
                       programs. Plaintiffs believe this is covered by the Court’s earlier orders, but to the extent
               11
                       Defendants refuse to allow this inspection, will shortly ask the Court to compel Defendants’
               12
                       compliance.
               13
                                Defendants’ Position
               14
                                Defendants refer the Court to their omnibus response to Plaintiffs’ statement, in part C
               15
                       below.
               16
                                B.     Missing Key Custodians and Sources
               17
                                Plaintiffs’ Position
               18
                                To date, Defendants have produced no custodian documents for Timothy P. Olson and
               19
                       Enrique Lamas. Mr. Olson was identified in Defendants’ response to Plaintiffs’ RFPs as a
               20
                       custodian for which Defendants would be producing documents. Mr. Lamas was identified by
               21
                       Plaintiffs as a custodian from which documents should be produced. Both Mr. Olson and Mr.
               22
                       Lamas were identified on Plaintiffs’ list of priority custodians, to which Defendants stated no
               23
                       objection. Additionally, Defendants have collected, but not searched, reviewed, or produced any
               24
                       documents for ten custodians identified by Plaintiffs as custodians from which documents should
               25
                       be produced (based on Defendants’ initial disclosures of the individuals likely to have
               26
                       information relevant to this litigation). This information was disclosed in a reference sheet
               27
                       provided to Defendants’ Rule 30(b)(b) witnesses, outlining the steps that the Census Bureau took
               28

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         5                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 7 of 18


                   1
                       to collect, review, and produce documents in response to Plaintiffs’ requests for production.
                   2
                       Plaintiffs have raised this issue with Defendants and hope to resolve it quickly, but may be
                   3
                       forced to seek relief from the Court as to this issue as well.
                   4
                               Document productions from Defendants this week also revealed a number of sources
                   5
                       from which Defendants should have already been producing data. But Defendants’ approach of
                   6
                       producing predominantly data from email custodians rather than documents from known
                   7
                       networked repositories has led to productions of far more irrelevant documents than relevant
                   8
                       ones.
                   9
                               For example, as the Court is aware, data quality and accuracy in the 2020 Census is one
               10
                       of the key issues in this case. The Bureau has a “Data Quality Executive Governance Group,” or
               11
                       “EGG.” This EGG has its own email list (2020.data.quality.egg.list@census.gov), and its own
               12
                       networked location (\\it171oafs-oa03.boc.ad.census.gov\DEMO_SHARE\2020_Quality) where
               13
                       presentations are stored, which appear specifically not shared over email. Given the membership
               14
                       of this EGG, there is no way Defendants could not have known about the EGG, its email, and its
               15
                       networked location. Rather than produce these documents in the first instance, Defendants never
               16
                       identified them as a likely source of information. Defendants instead waited until Plaintiffs
               17
                       happened upon this information in their document productions this week. Now, as the discovery
               18
                       period nears its close, Defendants will surely cry that these documents must pass Title 13
               19
                       review—something that should have started the day after Defendants received Plaintiffs’ RFPs in
               20
                       mid-November.
               21
                               Similarly, Defendants’ productions indicate that the majority of documents provided to
               22
                       OIG are saved on a shared drive. Defendants’ production further indicates that an administrative
               23
                       search for anything to or from an oig.doc.gov email domain would yield a complete production
               24
                       of such documents. OIG has started inquiries into numerous facets of the 2020 Census directly
               25
                       relevant to this case, including data quality. Rather than provide documents from these
               26
                       locations, Defendants are only producing materials to the extent they traveled over the
               27
                       specifically identified custodial emails. These materials should have been produced long ago.
               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         6                JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 8 of 18


                   1
                                As a last example, Plaintiffs seek information about communications with enumerators,
                   2
                       including enumerator complaints or concerns with data collection. Defendants used at least the
                   3
                       email fld.regional.directors@census.gov to communicate to regional field directors, and likely
                   4
                       there are other such email addresses. But Defendants do not appear to have even tried to pull
                   5
                       emails from these addresses in response to Plaintiffs’ RFPs. Defendants’ production further
                   6
                       suggests that instances of fraud or complaints could be emailed to rumors@census.gov or
                   7
                       provided through an oig.doc.gov email domain, yet Defendants do not appear to have even tried
                   8
                       to pull emails from these locations either. Finally, the Census Bureau’s 30(b)(6) witness testified
                   9
                       that at least some enumerator complaints would come through regular channels and be logged in
               10
                       the Communications Directorate. But no such documents appear to have been produced.
               11
                                Plaintiffs have raised these issues with Defendants and had hoped to resolve them
               12
                       quickly, but given Defendants’ remarkable “omnibus” position set forth below that Defendants’
               13
                       ongoing defiance of Court orders in this case and discovery failings are somehow all Plaintiffs’
               14
                       fault—Plaintiffs expect they will have to shortly seek additional relief from the Court once again.
               15
                                Defendants’ Position
               16
                                Defendants refer the Court to their omnibus response to Plaintiffs’ statement, in part C
               17
                       below.
               18
                                C.     “Bloated” Production
               19
                                Plaintiffs’ Position
               20
                                Of the documents produced to date, only 43% of the 89,228 documents are dated after
               21
                       September 1, 2020, according to the metadata provided. And hundreds of documents were
               22
                       produced with metadata that appears to reflect a collection date in December rather than the date
               23
                       of the documents, further skewing the 43%. Additionally, documents for the majority of
               24
                       custodians—including custodians identified by Plaintiffs as priority custodians, e.g., John
               25
                       Abowd, James Christy, Steven Dillingham, and Albert Fontenot—abruptly end on November 19,
               26
                       2020. Productions in December 2020 come from only one custodian, “Census Bureau” and, as
               27
                       previously noted, the metadata in the vast majority of these documents appears to reflect a
               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         7                 JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 9 of 18


                   1
                       collection date in December, as opposed to the actual dates of the documents, which go back as
                   2
                       far as 2011. Plaintiffs have also identified over 4,500 documents that are wholly irrelevant or
                   3
                       junk email materials that have been included in Defendants’ productions.
                   4
                              In their own words to this Court, Defendants dropped a “truckload” of 63,423 documents
                   5
                       on Plaintiffs on December 14—after the Court granted Plaintiffs’ motion to compel. They did
                   6
                       so, they admit, with very little review of the materials. But they also very deliberately had the
                   7
                       production dates largely stop a month prior—and there was no reason for that but for the fact that
                   8
                       Defendants wanted to bury Plaintiffs with a ton of older documents while keeping many current
                   9
                       documents safe within their custody for later review (which review, as far as Plaintiffs can tell, is
               10
                       ongoing).
               11
                              Plaintiffs will continue to try and resolve these issues via meet and confer with
               12
                       Defendants, but given Defendants’ remarkable “omnibus” position set forth below that
               13
                       Defendants’ ongoing defiance of Court orders in this case and discovery failings are somehow all
               14
                       Plaintiffs’ fault—Plaintiffs expect they will have to shortly seek additional relief from the Court
               15
                       once again.
               16
                              Defendants’ Position
               17
                              To the extent Plaintiffs are unhappy with Defendants’ document productions, they have
               18
                       only themselves to blame. Defendants explained to Plaintiffs during the December 2 meet and
               19
                       confer that they would focus their collection on email, rather than network drives that contain
               20
                       large volumes of documents and frequently contain information that would require Title 13
               21
                       review. Instead, Defendants identified the custodians from whom they would be collecting
               22
                       email, and discussed with Plaintiffs the potential inclusion of additional custodians. Defendants
               23
                       then ran the search terms Plaintiffs proposed on the collected materials. Plaintiffs cannot now
               24
                       feign indignation when Defendants used Plaintiffs’ search terms on the emails of custodians that
               25
                       the parties discussed. Until this filing, Plaintiffs had never contested this collection-and-search
               26
                       process. So to the extent Plaintiffs are unhappy with the results of the searches thus far, that is a
               27
                       product of their own broad, unfocussed, and over-inclusive search terms and requests.
               28

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         8                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 10 of 18


                   1
                              Plaintiffs’ complaints about the sufficient-to-show requests are no different. Defendants
                   2
                       explicitly explained to Plaintiffs during the December 2 meet and confer that a number of the
                   3
                       sufficient-to-show requests sought information that either was not available at the level of
                   4
                       granularity Plaintiffs desired or would require creating new queries of Census’s databases and
                   5
                       subsequent Title 13 review. The same information was provided to Plaintiffs by the Census
                   6
                       Bureau’s 30(b)(6) witness. To provide Plaintiffs as much information as was reasonably
                   7
                       available, Defendants identified specific sets of documents that would be most likely to contain
                   8
                       the types of information Plaintiffs were seeking, and prioritized review and production of those
                   9
                       materials. Plaintiffs cannot complain that Defendants have not created materials that do not
               10
                       currently exist to respond to the sufficient-to-show requests. Nor can they complain that data is
               11
                       not kept in precisely the format they want.
               12
                              The other complaints Plaintiffs make in this statement are likewise issues they have never
               13
                       before raised with Defendants. For instance, prior to this statement, Plaintiffs had never
               14
                       broached their newfound desire to collect information from OIG email addresses, group email
               15
                       addresses such as fld.regional.directors@census.gov, or multi-custodian addresses such as
               16
                       rumors@census.gov. Similarly, Plaintiffs never previously complained about the cut-off dates
               17
                       for the first round of Defendants’ collection and production. Had Plaintiffs raised that issue with
               18
                       Defendants, Defendants would have explained that, because Plaintiffs’ requests seek the
               19
                       production of materials in real time as those materials are being generated, Defendants have had
               20
                       to choose cut-off dates for those collections and update those collections continuously.
               21
                              Defendants have previously explained to Plaintiffs that the way they have sought to
               22
                       collect information about the operations of the Census Bureau is inefficient, unfocussed, and
               23
                       wasteful. Defendants explained that a better way to arrive at the information Plaintiffs want
               24
                       would be through targeted interrogatories. Plaintiffs, however, insisted on making Defendants
               25
                       respond to their burdensome and overbroad requests for production, and sought an order to
               26
                       compel Defendants to turn over voluminous materials in an expedited timeframe, thus preventing
               27
                       Defendants from updating the collection of documents before the production was due.
               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       9                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 11 of 18


                   1
                       Defendants will continue to confer with Plaintiffs regarding the issues Plaintiffs have identified,
                   2
                       but note that the manner in which Plaintiffs have pursued discovery has been counterproductive.
                   3
                              D.      Privilege Logs and Disputes
                   4
                              On December 14, Plaintiffs produced a privilege log corresponding to their December 8
                   5
                       production. This December 8 privilege log consisted of only 42 withheld or redacted documents.
                   6
                       After Plaintiffs and Defendants met and conferred, Defendants agreed to produce 40 of the 42
                   7
                       withheld or redacted documents. Because the parties were able to come to agreement regarding
                   8
                       their privilege disputes, neither Plaintiffs nor Defendants filed briefing regarding redacted or
                   9
                       withheld documents. On December 21, Defendants provided Plaintiffs with a privilege log with
               10
                       135 entries. Counsel for Plaintiffs responded by email immediately, given that Defendants have
               11
                       produced almost 90,000 documents and Defendants represented to the Court that 25,512
               12
                       documents required privilege review. Pursuant to the Magistrate Judge Panel Order, Plaintiffs
               13
                       provided a list of objections today, and the parties met and conferred regarding the disputes. In
               14
                       the event that the parties are unable to resolve all disputes, they will file simultaneous briefings
               15
                       tomorrow.
               16
                              Plaintiffs’ Position
               17
                              Prior to the parties’ meet and confer, Defendants represented that approximately 19,000
               18
                       documents and emails “to, from, or originating from” DOJ litigation counsel or Department of
               19
                       Commerce litigation counsel were withheld, but not logged, across the productions made through
               20
                       yesterday. In response, Plaintiffs clarified that communications involving attorneys other than
               21
                       the Department of Justice attorneys serving as litigation counsel in this case need to be logged.
               22
                       Of course, documents involving other Department of Commerce attorneys involved in the issues
               23
                       in this case (i.e., the timeline for data collection and data processing in the 2020 census) should
               24
                       be reflected on the privilege log so that Plaintiffs and the Court can assess whether such
               25
                       communications are properly protected by any privilege. In anticipation of this precise issue,
               26
                       Plaintiffs previously asked several times for a list of attorneys Defendants believe qualify as
               27
                       “litigation counsel,” but, to date, none has been provided.
               28

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        10                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 12 of 18


                   1
                              On the parties’ meet and confer, Defendants agreed to provide Plaintiffs with a list of
                   2
                       “litigation counsel” that Defendants carved out of the privilege log process, as well as the subset
                   3
                       of that number that do not include any attorney from the Department of Justice.
                   4
                              As to the specific privilege log issues Plaintiffs raised, Defendants agreed to reconsider
                   5
                       their position and respond in advance of the parties’ briefing deadline tomorrow.
                   6
                              Defendants’ Position
                   7
                              It is unclear why Plaintiffs raise the issue of privilege logs here, as any privilege disputes
                   8
                       will be resolved by the parties or fully briefed to the Magistrate Judge Panel tomorrow. The
                   9
                       same goes for Plaintiffs’ concerns regarding DOJ and Department of Commerce litigation
               10
                       counsel, since the parties are in the process of conferring on this issue and Defendants intend to
               11
                       provide additional information to Plaintiffs on December 23.
               12
                       III.   30(b)(6) DEPOSITION
               13
                              Plaintiffs’ Position
               14
                              As discussed in the Joint Statement filed on December 18, Plaintiffs maintain that neither
               15
                       witness was adequately prepared on various aspects of the noticed topics. Plaintiffs will provide
               16
                       Defendants a list of tailored questions which are critical to Plaintiff’s case and which
               17
                       Defendants’ deponents were unable to answer at the deposition. Plaintiffs will request that the
               18
                       Defendants provide written answers in a declaration or other document under penalty of perjury
               19
                       and are willing to meet and confer to the extent necessary to discuss these requests. The parties
               20
                       will apprise the Court if they cannot reach agreement on this issue.
               21
                              Defendants’ Position
               22
                              Both Rule 30(b)(6) witnesses were adequately prepared to testify on the noticed topics.
               23
                       Tamara Adams, a mathematical statistician who has worked at the Census Bureau for twenty-two
               24
                       years, testified that she met with counsel for approximately twelve hours over the course of two
               25
                       days to prepare to testify on the noticed topics, about many of which she was already deeply
               26
                       knowledgeable. Defendants also provided to Plaintiffs the documents that Ms. Adams reviewed
               27
                       as part of her preparation, including a detailed, 12-page reference sheet outlining the steps that
               28

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       11                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 13 of 18


                   1
                       the Census Bureau took to collect, review, and produce documents in response to Plaintiffs’
                   2
                       requests for production. Ms. Adams then provided over five hours of testimony on a broad range
                   3
                       of topics, including the exceedingly technical aspects of the Census Bureau’s organization and
                   4
                       management of data.
                   5
                               Likewise, Dr. Lawrence Anderson, the Deputy Chief Information Officer at the
                   6
                       Department of Commerce, testified that he met with counsel on at least three separate occasions
                   7
                       to prepare to testify on the noticed topics. Defendants also provided to Plaintiffs the documents
                   8
                       that Dr. Anderson reviewed, including a separate reference sheet that outlined the Commerce
                   9
                       Department’s efforts to collect and produce documents in response to Plaintiffs’ requests for
               10
                       production. Dr. Anderson also provided detailed testimony on the Commerce Department’s
               11
                       organization and management of data. Both witnesses were well prepared to testify about the
               12
                       noticed topics, especially considering the overbroad nature of the noticed topics, see Defs.’ Mot.
               13
                       for Protective Order, Dkt. 384, and the limited amount of time (three business days) between
               14
                       service of the original deposition notice and the date of the deposition.
               15
                               To the extent that Ms. Adams or Dr. Anderson did not know answers to particular
               16
                       questions, those questions were generally outside the scope of topics authorized by the Court and
               17
                       noticed for the deposition. For example, Plaintiffs asked both witnesses about the steps that their
               18
                       respective agencies were taking with regard to data to effectuate the President’s July 21, 2020
               19
                       memorandum regarding the exclusion of illegal aliens from the apportionment base, a topic well
               20
                       outside the document collection and production issues relevant to the discovery in this case. If
               21
                       Plaintiffs believe that there are topics within the scope of the deposition notice on which the Rule
               22
                       30(b)(6) witnesses were not prepared, Plaintiffs may seek that information through written
               23
                       discovery or any one of their five upcoming depositions. See Note 3, supra. Defendants are also
               24
                       willing to meet and confer on those issues and address any further questions concerning the
               25
                       litigation hold for this case.
               26

               27

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       12                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 14 of 18


                   1
                       Dated: December 22, 2020                LATHAM & WATKINS LLP
                   2
                                                               By: /s/ Sadik Huseny
                   3                                              Sadik Huseny
                   4                                           Sadik Huseny (Bar No. 224659)
                                                               sadik.huseny@lw.com
                   5                                           Steven M. Bauer (Bar No. 135067)
                                                               steven.bauer@lw.com
                   6                                           Amit Makker (Bar No. 280747)
                                                               amit.makker@lw.com
                   7                                           Shannon D. Lankenau (Bar. No. 294263)
                                                               shannon.lankenau@lw.com
                   8                                           LATHAM & WATKINS LLP
                                                               505 Montgomery Street, Suite 2000
                   9                                           San Francisco, CA 94111
                                                               Telephone: 415.391.0600
               10                                              Facsimile: 415.395.8095
               11                                              Melissa Arbus Sherry (pro hac vice)
                                                               melissa.sherry@lw.com
               12                                              Richard P. Bress (pro hac vice)
                                                               rick.bress@lw.com
               13                                              Anne W. Robinson (pro hac vice)
                                                               anne.robinson@lw.com
               14                                              Tyce R. Walters (pro hac vice)
                                                               tyce.walters@lw.com
               15                                              Gemma Donofrio (pro hac vice)
                                                               gemma.donofrio@lw.com
               16                                              Christine C. Smith (pro hac vice)
                                                               christine.smith@lw.com
               17                                              LATHAM & WATKINS LLP
                                                               555 Eleventh Street NW, Suite 1000
               18                                              Washington, D.C. 20004
                                                               Telephone: 202.637.2200
               19                                              Facsimile: 202.637.2201
               20                                              Attorneys for Plaintiffs National Urban League;
                                                               League of Women Voters; Black Alliance for
               21                                              Just Immigration; Harris County, Texas; King
                                                               County, Washington; City of San Jose,
               22                                              California; Rodney Ellis; Adrian Garcia; and
                                                               the NAACP
               23
                       Dated: December 22, 2020                By: /s/ Jon M. Greenbaum
               24                                              Kristen Clarke (pro hac vice)
                                                               kclarke@lawyerscommittee.org
               25
                                                               Jon M. Greenbaum (Bar No. 166733)
               26                                              jgreenbaum@lawyerscommittee.org
                                                               Ezra D. Rosenberg (pro hac vice)
               27                                              erosenberg@lawyerscommittee.org
                                                               Ajay Saini (pro hac vice)
               28                                              asaini@lawyerscommitee.org

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            13                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 15 of 18


                   1                                           Maryum Jordan (Bar No. 325447)
                                                               mjordan@lawyerscommittee.org
                   2                                           Pooja Chaudhuri (Bar No. 314847)
                                                               pchaudhuri@lawyerscommittee.org
                   3                                           LAWYERS’ COMMITTEE FOR CIVIL
                                                               RIGHTS UNDER LAW
                   4
                                                               1500 K Street NW, Suite 900
                   5                                           Washington, DC 20005
                                                               Telephone: 202.662.8600
                   6                                           Facsimile: 202.783.0857

                   7                                           Attorneys for Plaintiffs National Urban League;
                                                               City of San Jose, California; Harris County,
                   8                                           Texas; League of Women Voters; King County,
                                                               Washington; Black Alliance for Just
                   9                                           Immigration; Rodney Ellis; Adrian Garcia; the
                                                               NAACP; and Navajo Nation
               10

               11                                              Wendy R. Weiser (pro hac vice)
                                                               weiserw@brennan.law.nyu.edu
               12                                              Thomas P. Wolf (pro hac vice)
                                                               wolft@brennan.law.nyu.edu
               13                                              Kelly M. Percival (pro hac vice)
                                                               percivalk@brennan.law.nyu.edu
               14                                              BRENNAN CENTER FOR JUSTICE
                                                               120 Broadway, Suite 1750
               15                                              New York, NY 10271
                                                               Telephone: 646.292.8310
               16                                              Facsimile: 212.463.7308
               17
                                                               Attorneys for Plaintiffs National Urban League;
               18                                              City of San Jose, California; Harris County,
                                                               Texas; League of Women Voters; King County,
               19                                              Washington; Black Alliance for Just
                                                               Immigration; Rodney Ellis; Adrian Garcia; the
               20                                              NAACP; and Navajo Nation

               21                                              Mark Rosenbaum (Bar No. 59940)
                                                               mrosenbaum@publiccounsel.org
               22                                              PUBLIC COUNSEL
                                                               610 South Ardmore Avenue
               23                                              Los Angeles, California 90005
               24                                              Telephone: 213.385.2977
                                                               Facsimile: 213.385.9089
               25
                                                               Attorneys for Plaintiff City of San Jose
               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            14                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 16 of 18


                   1                                           Doreen McPaul, Attorney General
                                                               dmcpaul@nndoj.org
                   2                                           Jason Searle (pro hac vice)
                                                               jasearle@nndoj.org
                   3                                           NAVAJO NATION DEPARTMENT OF
                                                               JUSTICE
                   4
                                                               P.O. Box 2010
                   5                                           Window Rock, AZ 86515
                                                               Telephone: (928) 871-6345
                   6
                                                               Attorneys for Navajo Nation
                   7
                       Dated: December 22, 2020                By: /s/ Danielle Goldstein
                   8                                           Michael N. Feuer (Bar No. 111529)
                                                               mike.feuer@lacity.org
                   9                                           Kathleen Kenealy (Bar No. 212289)
                                                               kathleen.kenealy@lacity.org
               10                                              Danielle Goldstein (Bar No. 257486)
               11                                              danielle.goldstein@lacity.org
                                                               Michael Dundas (Bar No. 226930)
               12                                              mike.dundas@lacity.org
                                                               CITY ATTORNEY FOR THE CITY OF
               13                                              LOS ANGELES
                                                               200 N. Main Street, 8th Floor
               14                                              Los Angeles, CA 90012
                                                               Telephone: 213.473.3231
               15                                              Facsimile: 213.978.8312
               16                                              Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: December 22, 2020                By: /s/ Michael Mutalipassi
               18                                              Christopher A. Callihan (Bar No. 203010)
                                                               legalwebmail@ci.salinas.ca.us
               19                                              Michael Mutalipassi (Bar No. 274858)
                                                               michaelmu@ci.salinas.ca.us
               20                                              CITY OF SALINAS
                                                               200 Lincoln Avenue
               21                                              Salinas, CA 93901
                                                               Telephone: 831.758.7256
               22                                              Facsimile: 831.758.7257
               23                                              Attorneys for Plaintiff City of Salinas
               24
                       Dated: December 22, 2020                By: /s/ Rafey S. Balabanian
               25                                              Rafey S. Balabanian (Bar No. 315962)
                                                               rbalabanian@edelson.com
               26                                              Lily E. Hough (Bar No. 315277)
                                                               lhough@edelson.com
               27                                              EDELSON P.C.
                                                               123 Townsend Street, Suite 100
               28                                              San Francisco, CA 94107

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            15                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 17 of 18


                   1                                           Telephone: 415.212.9300
                                                               Facsimile: 415.373.9435
                   2
                                                               Rebecca Hirsch (pro hac vice)
                   3                                           rebecca.hirsch2@cityofchicago.org
                                                               CORPORATION COUNSEL FOR THE
                   4
                                                               CITY OF CHICAGO
                   5                                           Mark A. Flessner
                                                               Stephen J. Kane
                   6                                           121 N. LaSalle Street, Room 600
                                                               Chicago, IL 60602
                   7                                           Telephone: (312) 744-8143
                                                               Facsimile: (312) 744-5185
                   8
                                                               Attorneys for Plaintiff City of Chicago
                   9
                       Dated: December 22, 2020                By: /s/ Donald R. Pongrace
               10                                              Donald R. Pongrace (pro hac vice)
                                                               dpongrace@akingump.com
               11
                                                               Merrill C. Godfrey (Bar No. 200437)
               12                                              mgodfrey@akingump.com
                                                               AKIN GUMP STRAUSS HAUER & FELD
               13                                              LLP
                                                               2001 K St., N.W.
               14                                              Washington, D.C. 20006
                                                               Telephone: (202) 887-4000
               15                                              Facsimile: 202-887-4288
               16                                              Attorneys for Plaintiff Gila River Indian
                                                               Community
               17
                       Dated: December 22, 2020                By: /s/ David I. Holtzman
               18
                                                               David I. Holtzman (Bar No. 299287)
               19                                              David.Holtzman@hklaw.com
                                                               HOLLAND & KNIGHT LLP
               20                                              Daniel P. Kappes
                                                               Jacqueline N. Harvey
               21                                              50 California Street, 28th Floor
                                                               San Francisco, CA 94111
               22                                              Telephone: (415) 743-6970
                                                               Fax: (415) 743-6910
               23
                                                               Attorneys for Plaintiff County of Los Angeles
               24

               25

               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            16                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 402 Filed 12/22/20 Page 18 of 18


                   1   DATED: December 22, 2020                             JEFFREY BOSSERT CLARK
                                                                            Acting Assistant Attorney General
                   2
                                                                            JOHN V. COGHLAN
                   3
                                                                            Deputy Assistant Attorney General
                   4
                                                                            AUGUST E. FLENTJE
                   5                                                        Special Counsel to the Assistant
                                                                             Attorney General
                   6
                                                                            ALEXANDER K. HAAS
                   7
                                                                            Branch Director
                   8
                                                                            DIANE KELLEHER
                   9                                                        BRAD P. ROSENBERG
                                                                            Assistant Branch Directors
               10
                                                                            /s/ Alexander V. Sverdlov
               11
                                                                            ELLIOTT M. DAVIS
               12                                                           ALEXANDER V. SVERDLOV
                                                                              (New York Bar No. 4918793)
               13                                                           STEPHEN EHRLICH
                                                                            JOHN J. ROBINSON
               14                                                           M. ANDREW ZEE
               15                                                           Trial Attorneys
                                                                            U.S. Department of Justice
               16                                                           Civil Division - Federal Programs Branch
                                                                            1100 L Street, NW
               17                                                           Washington, D.C. 20005
                                                                            Telephone: (202) 305-0550
               18

               19                                                           Attorneys for Defendants

               20

               21
                                                               ATTESTATION
               22
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               23
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               24
                       in this filing.
               25

               26      Dated: December 22, 2020                          LATHAM & WATKINS LLP

               27                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                      17                  JOINT DISCOVERY STATUS REPORT
